—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Petitioner appeals pro se from an order that denied his motion to vacate an order revoking his pistol permit and ordering the destruction of petitioner’s weapons that are currently in the possession of the Jefferson County Sheriff’s Department. We modify the order by providing that petitioner has 60 days from the date of service of a copy of the order of this Court with notice of entry to arrange for the transfer of those weapons to a licensed dealer in firearms in accordance with Penal Law § 400.05 (6), and, if he fails to do so, the Jefferson County Sheriff shall destroy the weapons. (Appeal from Order of Jefferson County Court, Martusewicz, J. — Vacate Order.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Lawton, JJ.